ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— We have carefully examined the record in the light of the original and supplemental motions for rehearing, and are still of opinion that the evidence showed an illegal transportation of intoxicating liquor; also that the liquor transported was intoxicating. Our attention, however, has been called to the fact that the indictment charged the transportation of spirituous, vinous and malt liquor capable *246of producing intoxication, and that the proof failed to establish that the “buck” transported by appellant was either a spirituous, vinous or malt liquor. It was shown to be intoxicating, but such proof has been held not to meet an allegation such as here appears. Chaves v. State, 101 Texas Crim. Rep., 367, 275 S. W., 1006; Tolar v. State, 97 Texas Crim. Rep., 145, 260 S. W., 1043; Lloyd v. State, 103 Texas Crim. Rep., 34, 279 S. W., 843; Castellon v. State, 103 Texas Crim. Rep., 121, 280 S. W., 579; Riojas v. State, 102 Texas Crim. Rep., 460, 277 S. W., 696. Hence there appears a fatal variance. If the indictment had simply charged the transportation of liquor capable of producing intoxication, which has often been held a sufficient description, the situation would be different. Having specifically named and described the liquor transported, a failure to meet such allegation by proof makes necessary a reversal of the case.
The motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the trial court will be reversed and the cause remanded.

Reversed and remanded.

Morrow, P. J., absent.